Citation Nr: 1722805	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for sleep apnea. 

5.  Entitlement to service connection for a genitourinary disorder, to include epididymitis and dysuria. 

6.  Entitlement to service connection for bilateral ear disorders, to include otitis externa. 

7.  Entitlement to service connection for a vestibular disorder.

8.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	James E. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In October 2013, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.

This case was before the Board in May 2015, at which time the Board reopened the service connection claims for bilateral hearing loss; bilateral ear disorders, to include otitis externa; a vestibular disorder; a genitourinary disorder, to include epididymitis and dysuria; sleep apnea; and a gastrointestinal disorder, to include GERD.  The Board remanded the reopened claims for additional development at that time, as well.  The case has been returned to the Board at this time for further appellate review.  

In an April 2016 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) (previously addressed as major depression and anxiety disorder) and continued the 70 percent evaluation assigned effective March 31, 2009.  As the Veteran has not disagreed with the disability ratings or effective dates assigned, such issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

The issues have been recharacterized to comport with the evidence of record.

The issues of entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for sleep apnea, entitlement to service connection for a genitourinary disorder, to include epididymitis and dysuria, entitlement to service connection for bilateral ear disorders, to include otitis externa, entitlement to service connection for a vestibular disorder, and entitlement to service connection for a gastrointestinal disorder, to include GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability for VA purposes.

2.  The Veteran's claim for service connection for diabetes mellitus, type II, was denied in a December 2004 rating decision; the Veteran did not perfect an appeal or submit new and material evidence within the appeal period.

3.  The evidence submitted since the December 2004 rating decision, pertinent to the claim for service connection for diabetes mellitus, type II, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The December 2004 rating decision that denied the claim of entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  Since the December 2004 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  
With respect to the Veteran's diabetes mellitus, type II, claim, the claim is being reopened, representing a full grant of the benefit sought.  Accordingly, no further discussion of VA's duty to notify and assist is necessary.  With respect to the Veteran's claim for bilateral hearing loss, VA provided adequate notice in letters sent to the Veteran in April 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes available service treatment records (STRs), military personnel records, private and VA treatment records, reports of VA examination, and statements from the Veteran and his representative.  The evidence also includes the Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination.

This case was the subject of a Board remand in May 2015.  The Board remanded this case, in part, to afford the Veteran a VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

II. Claim to Reopen

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Veteran originally filed a claim of service connection for diabetes mellitus, type II, in September 2004.  He asserted that he was exposed to hazardous chemicals in service.  In December 2004, the RO denied the claim based on a finding that diabetes mellitus, type II, did not occur in military service nor was it aggravated or caused by military service.  The RO also considered the Veteran's claim as due to herbicide exposure indicating that because "the only 'hazardous chemical' related to diabetes mellitus, type II, is Agent Orange, a herbicide, this has been selected in this instance."  The RO determined that the Veteran did not have the required service in Vietnam nor was there evidence of exposure to herbicides.  The Veteran was notified of the decision by a December 2004 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the December 2004 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).

Prior to the December 2004 denial, the evidence of record included the Veteran's STRs dated from December 1976 to June 1981, which were silent for complaints of or treatment for diabetes mellitus, type II, military personnel records, and VA treatment records showing treatment for diabetes mellitus, type II.

Evidence received since the December 2004 denial includes a copy of a research article submitted for the purpose of establishing a relationship between exposure to arsenic compounds and diabetes mellitus, type II.  The Veteran's representative has argued that, based on the information contained in the submitted article, it is possible that the Veteran was exposed to lead paint, mercury, and arsenic contained in jet fuel, grease, chemicals, and cleaners aboard the U. S. Navy ship, which led to the development of his diabetes mellitus, type II, and that service connection for diabetes mellitus, type II, should be awarded based on such exposure.  See May 2016 VA Form 9.  

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for diabetes mellitus, type II.  In particular, the evidence submitted suggests that chronic arsenic exposure contributed to diabetes development.  The Board finds that the evidence is "new" in that it was not before the RO at the time of the December 2004 denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it is potentially relevant to the question of etiology of the Veteran's claimed diabetes mellitus.  Specifically, as the Veteran's DD Form 214 indicates that his occupational specialty was listed as an electrical and mechanical equipment repairman and that he served in that position for over three years and his service personnel records indicate that he served aboard the USS O'Brien, the evidence suggests that the Veteran may have been exposed to certain environmental hazards during service.  While not dispositive, as this newly received evidence, at a minimum, triggers VA's duty to obtain an examination and/or opinion, the Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for diabetes mellitus, type II are met.  See 38 U.S.C.A. § 5108; Shade, supra; 38 C.F.R. § 3.156. 

As explained below, however, inasmuch as the record does not currently include sufficient evidence to decide the claim for service connection for diabetes mellitus, type II, on the merits, this matter is being remanded for further action.

III. Service Connection 

Bilateral Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

As explained below, the evidence shows the Veteran does not have a current bilateral hearing loss disability as defined by VA regulations.


An April 2011 VA examination revealed the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
30
LEFT
20
15
15
20
30

Speech recognition scores were 96 percent bilaterally and noted as excellent.

A March 2016 VA examination revealed the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
25
LEFT
15
10
10
15
25

Speech recognition scores were 100 percent bilaterally.  The examiner indicated that there was a mild sensorineural hearing loss of the left ear at 8000hz.  Otherwise, pure tone averages were normal in all other frequencies and speech discrimination was good in both ears.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  While the Veteran is competent to report symptoms of hearing loss, he does not possess the skill or expertise to diagnose hearing loss within the meaning of 38 C.F.R. § 3.385, which requires audiometric testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While VA treatment records reflect diagnoses of bilateral hearing loss, there is nothing that suggests the Veteran has a bilateral hearing loss disability in accordance with VA standards.  Indeed, VA examinations have not revealed a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  As the preponderance of the evidence shows there is not a bilateral hearing loss disability, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence with respect to the claim of service connection for diabetes mellitus, type II, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

Service connection for bilateral hearing loss is denied.


REMAND

Sleep Apnea

Pursuant to the May 2015 Board remand, the Veteran was afforded a March 2016 VA examination to determine whether his sleep apnea is related to service or in the alternative, secondary to his then service-connected major depression and anxiety disorder (now PTSD).  The examiner was specifically asked to address any reports by the Veteran of sleep problems during service and since service and whether the Veteran's sleep apnea was related to his service-connected major depression and an anxiety disorder (now characterized as PTSD).

The March 2016 examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that "after a thorough review of both the electronic VBMS file and Virtual VA file," he found no new evidence to support this claim.  He continued to state that "the evaluation of July 12, 2012 regarding sleep apnea was very detailed and reasonable" and that he "completely [agreed] with the previous discussion, findings, and opinion regarding no service connection for sleep apnea and [offered] no new insight in favor of the Veteran's claim."  The examiner "[could not find any] medical reference to support the notion that obstructive sleep apnea is caused by exposure to jet fuel, chemicals, or asbestos."

The Board finds that the opinion remains inadequate as it did not comply with the prior remand.

Specifically, the Board observes that the VA examiner did not address whether the Veteran's sleep apnea was related to his service-connected major depression and anxiety disorder (now PTSD) and did not address the competent and credible reports by the Veteran of sleep problems during service and since service.

Genitourinary Disorder

Pursuant to the May 2015 Board remand, the Veteran was afforded a VA urinary tract examination in March 2016.  The examiner was specifically asked to address any reports by the Veteran of genitourinary problems during service and since service and to address whether any diagnosed urinary disorders were related to the Veteran's treatment for epididymitis and prostatitis during service.  The March 2016 examiner opined that the epididymitis and dysuria conditions claimed were less likely than not incurred in or caused by the claimed in-service injury, event or illness (jet fuel exposure).  In support, the examiner stated, "the Veteran does not have a present diagnosis of dysuria, epididymitis, or prostatitis based on the author's review of the history, physical examination, and review of the electronic VBMS file and Virtual VA files.  Further, the author finds no new evidence in the VBMS and Virtual VA files to support this appeal.  The author further agrees with the prior evaluation findings of the detailed GU urinary tract evaluation and opinion of July, 12, 2012.  The author can find no medical reference in the peer reviewed medical literature that supports the notion that the Veteran's past medical history of epididymitis, dysuria, prostatitis, or the recent diagnosis of overactive bladder and benign prostatic hypertrophy were caused by jet fuel exposure, chemicals, or asbestos."

Upon review, the Board finds that the opinion remains inadequate as it did not comply with the prior remand.  Although the examiner found that the Veteran did not have a current diagnosis of dysuria, epididymitis, or prostatitis, the examiner did not address whether the Veteran's diagnosed urinary disorders of overactive bladder and benign prostatic hypertrophy were related to the Veteran's treatment for epididymitis and prostatitis during service.  Additionally, the examiner did not account for or address whether the Veteran had a genitourinary disorder at any time during the course of the appeal.  In particular, the examiner did not address the Veteran's post-service history of chronic dysuria and a diagnosis of neurologic/neurogenic bladder in, for example, August 2012, November 2012, and January 2013.  See McClain v. Nicholson, 21 Vet.App. 319, 321 (2013) ("entitlement to service-connected disability compensation benefits may arise after the receipt of a claim").  The Board further observes that the VA examiner did not address any reports by the Veteran of genitourinary problems during service and since service.  See Davidson, 581 F.3d at 1313.

Bilateral Ear Disorder

Pursuant to the May 2015 Board remand, the Veteran was afforded a March 2016 VA ear conditions examination to determine the nature and likely etiology of his claimed ear disorders (other than hearing loss and tinnitus), to include otitis externa.  The examiner was asked to specifically acknowledge and discuss any reports by the Veteran of right ear and left ear problems during service, including his treatment for bilateral otitis externa during service, as well as, any reports of right and left ear problems since service.  The March 2016 VA examiner remarked, "I do not find supporting evidence in the Veteran's service treatment records for a diagnosis of chronic otitis externa, or any other ear condition.  The Veteran's clinical examination today, including otomicroscopy, is normal.  Specifically, the Veteran's
otomicroscopic examination today finds normal external ear canals and tympanic membranes, without evidence of acute or chronic disease.  Without any historical or clinical evidence of 'ear disorders (other than hearing loss and tinnitus), to include otitis externa,' there is no confirmation that any ear condition exists today, or existed previously.  Therefore, this examiner cannot comment on 'ear disorders (other than hearing loss and tinnitus), to include otitis externa', without resort to mere speculation."  

The Board finds that the examiner's opinion is inadequate as it appears to have been based on an inaccurate factual premise that the Veteran was not treated for otitis externa while in service, in spite of the fact that STRs clearly show evidence of treatment for chronic bilateral otitis externa during service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Vestibular Disorder

STRs do not show any complaints, treatment, or diagnosis of a vestibular disorder during military service.  VA treatment records are negative for relevant treatment.  
However, a September 2010 private treatment record from Advanced Hearing and Balance Specialists reveals a diagnosis of vestibular weakness.  In addition, an April 2013 private treatment record shows treatment for central vestibulopathy and reflects the Veteran's report of a history of chronic dizziness and imbalance since service.  

Pursuant to the May 2015 Board remand, the Veteran was afforded a March 2016 ear conditions examination to determine whether it is at least as likely as not that any diagnosed vestibular disorders are etiologically related to or had its onset during his period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service.

The March 2016 VA examiner noted that the Veteran did not have and had never been diagnosed with an ear or peripheral vestibular condition.  The examiner further remarked, "I do not find supporting evidence in the Veteran's service treatment records for a diagnosis of chronic otitis externa, or any other ear condition.  The Veteran's clinical examination today, including otomicroscopy, is normal.  Specifically, the Veteran's otomicroscopic examination today finds normal external ear canals and tympanic membranes, without evidence of acute or chronic disease.  Without any historical or clinical evidence of 'ear disorders (other than hearing loss and tinnitus), to include otitis externa,' there is no confirmation that any ear condition exists today, or existed previously.  Therefore, this examiner cannot comment on 'ear disorders (other than hearing loss and tinnitus), to include otitis externa', without resort to mere speculation."  

The Board finds that the examiner did not address whether the Veteran had a vestibular disorder at any time during the course of the appeal and did not address any reports by the Veteran of vestibular problems during service and since service.  In particular, the examiner did not address the Veteran's post-service diagnosis of vestibular weakness or central vestibulopathy.  Thus, the Board finds that the March 2016 VA examination report is inadequate as it did not account for, or address in any way, the Veteran's post-service diagnosis of a vestibular disorder, to include a September 2010 diagnosis of vestibular weakness, during the course of the appeal.  See McClain v. Nicholson, 21 Vet.App. 319, 321 (2013) ("entitlement to service-connected disability compensation benefits may arise after the receipt of a claim").  

Gastrointestinal Disorder

Pursuant to the May 2015 Board remand, the Veteran was afforded a March 2016 esophageal conditions examination to determine the nature and likely etiology of his claimed gastrointestinal disorder, to include GERD.  The examiner was specifically asked to acknowledge and discuss any reports by the Veteran of gastrointestinal disorders during service, including his treatment for gastroenteritis during service, as well as, any reports of gastrointestinal problems since service.
The March 2016 VA examiner noted an October 2004 diagnosis of GERD.  The examiner further opined that the Veteran's GERD condition was less likely than not incurred in or caused by the claimed in-service injury, event (jet fuel exposure) or illness.  The examiner reasoned, "after careful review of the electronic VBMS file and Virtual VA files, the author finds no new evidence since the [July 2012 rating decision] to support the notion of nexus between the claimed occupational exposure of jet fuel (or other occupational toxin exposure) during military service and the onset of GERD many years following service.  The author is unable to find any medical reference that supports the notion the GERD resulted from a remote jet fuel, chemical, or asbestos exposure during military service."

The Board finds that the opinion remains inadequate as it did not comply with the prior remand.

Specifically, the Board observes that the VA examiner did not discuss whether the Veteran's current diagnosis of GERD is related to or a result of his in-service treatment for gastroenteritis.  

In light of the deficiencies with the VA examination reports above, the Board finds that additional opinions by appropriate specialists are necessary as to his claims for service connection for bilateral ear disorders, to include otitis externa; a vestibular disorder; a genitourinary disorder, to include epididymitis and dysuria; sleep apnea; and a gastrointestinal disorder, to include GERD.  Such opinions must be obtained on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Diabetes Mellitus Type II

The Veteran has not been afforded a VA examination in connection with his claim of service connection for diabetes mellitus, type II.  It is the Veteran's contention that his diabetes mellitus, type II, was caused by his exposure to toxins in service.  Specifically, on his May 2016 VA Form 9, the Veteran's representative, on behalf of the Veteran, stated that the Veteran was routinely exposed to toxins, such as lead paint, mercury, and arsenic contained in jet fuel, grease, chemicals, and cleaners while aboard the USS O'Brien.  He contends that his diabetes mellitus, type II, is related to that exposure.  In support of this theory, the Veteran submitted an article regarding a medical study suggesting a link between arsenic exposure and the development of diabetes mellitus.  The Board finds this information is sufficient to trigger VA's duty to obtain a medical opinion in connection with the Veteran's claim for service connection for diabetes mellitus, type II.  See 38 U.S.C.A § 5103A (d); McLendon, supra; 38 C.F.R. § 3.159 (c)(4).

In addition, a determination should be made by the examiner as to whether a heavy metals screening is warranted.  See May 2016 VA Form 9 (requesting a VA Medical Center heavy metals lab test to be arranged due to the Veteran's in-service duties).

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from an appropriate specialist, (other than the examiner who provided the March 2016 VA medical opinion), as to the nature and etiology of the Veteran's current sleep apnea.  The claims file must be sent to the designated physician for review.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the physician must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to or had its onset during his period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service. 

The physician must specifically acknowledge and discuss any reports by the Veteran of sleep problems during service and since service.  Please note that the Veteran has been found competent and credible with respect to his allegations regarding sleep symptoms during service.

The physician must further opine as to whether the Veteran's service-connected PTSD (previously addressed as major depression and anxiety disorder) caused or aggravated his sleep apnea.  The term "aggravation" means a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation of sleep apnea by the Veteran's service-connected PTSD (previously addressed as major depression and anxiety disorder) is found, the physician must attempt to establish a baseline level of severity of the sleep apnea prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.

2. Obtain an opinion from an appropriate specialist, (other than the examiner who provided the March 2016 VA medical opinion), as to the nature and etiology of the Veteran's current genitourinary disorder.  The claims file must be sent to the designated physician for review.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the physician must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed genitourinary disorders, to include epididymitis, dysuria, overactive bladder, benign prostatic hypertrophy, and neurologic/neurogenic bladder, are related to and/or had their onset during his period of service, to include any exposure to chemicals, such as jet fuel, or asbestos, and/or his treatment for epididymitis and prostatitis during service.

The examination report must include a complete rationale for all opinions expressed.

3. Obtain an opinion from an appropriate specialist (other than the examiner who provided the March 2016 VA medical opinion), as to the nature and etiology of any bilateral ear disorder.  The claims file must be sent to the designated physician for review.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the physician must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right ear and/or left ear disorders, to include otitis externa, are related to and/or had their onset during his period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service. 

The physician must specifically acknowledge and discuss any reports by the Veteran of right ear and left ear problems during service, including his documented in-service treatment for chronic bilateral otitis externa, as well as any reports of right and left ear problems since service.  See June 2004 statement by Veteran's representative.

The examination report must include a complete rationale for all opinions expressed.

4. Obtain an opinion from an appropriate specialist (other than the examiner who provided the March 2016 VA medical opinion), as to the nature and etiology of the Veteran's current vestibular disorder.  The claims file must be sent to the designated physician for review.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the physician must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed vestibular disorders are etiologically related to or had its onset during his period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service. 

The examiner must specifically acknowledge and discuss any reports by the Veteran of vestibular problems during service and since service, to include report of a history of chronic dizziness and imbalance since service and post-service diagnoses of vestibular weakness and central vestibulopathy.  

The examination report must include a complete rationale for all opinions expressed.

5. Obtain an opinion from an appropriate specialist (other than the examiner who provided the March 2016 VA medical opinion), as to the nature and etiology of the Veteran's current gastrointestinal disorder, to include GERD.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the physician must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed gastrointestinal disorders, to include GERD, are related to and/or had their onset during his period of service, to include any exposure to chemicals, such as jet fuel, and asbestos exposure during service, and to include his treatment for gastroenteritis during service.

The examination report must include a complete rationale for all opinions expressed.

6. Arrange for the Veteran to undergo VA examination for diabetes mellitus by an appropriate physician.

The entire claims file must be reviewed by the examiner.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the physician must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus, type II, is etiologically related to or had its onset during his period of service, to include any potential exposure to arsenic and/or other environmental toxins.  

In providing the requested opinion, the physician must review the article submitted by the Veteran suggesting that chronic arsenic exposure contributes to diabetes mellitus, type II, development.

Additionally, a determination is to be made by the physician as to whether a heavy metals examination would be of assistance in proffering an opinion.  If the physician concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report must include a complete rationale for all opinions expressed.

7. Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


